Case 1:18-bk-15814-NWW   Doc 77 Filed 06/11/19 Entered 06/11/19 13:57:25   Desc
                         Main Document    Page 1 of 8
Case 1:18-bk-15814-NWW   Doc 77 Filed 06/11/19 Entered 06/11/19 13:57:25   Desc
                         Main Document    Page 2 of 8
Case 1:18-bk-15814-NWW   Doc 77 Filed 06/11/19 Entered 06/11/19 13:57:25   Desc
                         Main Document    Page 3 of 8
Case 1:18-bk-15814-NWW   Doc 77 Filed 06/11/19 Entered 06/11/19 13:57:25   Desc
                         Main Document    Page 4 of 8
Case 1:18-bk-15814-NWW   Doc 77 Filed 06/11/19 Entered 06/11/19 13:57:25   Desc
                         Main Document    Page 5 of 8
Case 1:18-bk-15814-NWW   Doc 77 Filed 06/11/19 Entered 06/11/19 13:57:25   Desc
                         Main Document    Page 6 of 8
Case 1:18-bk-15814-NWW   Doc 77 Filed 06/11/19 Entered 06/11/19 13:57:25   Desc
                         Main Document    Page 7 of 8
Case 1:18-bk-15814-NWW   Doc 77 Filed 06/11/19 Entered 06/11/19 13:57:25   Desc
                         Main Document    Page 8 of 8
